United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2358
                       ___________________________

                                James Elmer Shaw

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Troy Ponto, Associate Warden, Individual and Official Capacity; Al Madsen, Unit
Manager, Individual and Official Capacity, Sam Badure, Unit Manager, Individual
   and Official Capacity, Derick Bieber, Unit Manager, Individual and Official
 Capacity, Jacob Glasier, Unit Coordinator, Individual and Official Capacity, Dr.
  Mary Carpenter, M.D. (Health Services), Individual and Official Capacity; Dr.
  Eugene Regier, M.D., Individual and Official Capacity; Heather Bowers, RN
(Health Services), Individual and Official Capacity; Audrey Shedd, Head Register
                     Nurse, Individual and Official Capacity

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: May 10, 2019
                              Filed: May 17, 2019
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, the district court1 adopted in part a magistrate
judge’s2 recommendation to grant partial summary judgment on some of Shaw’s
claims, and following a jury trial, entered judgment on the jury verdict against him
on his remaining claims. On appeal, Shaw challenges only the partial grant of
summary judgment, arguing that the district court erred in determining that some of
his claims were barred by the statute of limitations and that the court failed to
recognize that his verified complaint was the equivalent of an affidavit for summary
judgment purposes.

      We conclude that the district court did not err in finding that some of Shaw’s
claims were time-barred. See Bell v. Fowler, 99 F.3d 262, 265-66 (8th Cir. 1996)
(South Dakota’s 3-year statute of limitations applies to § 1983 actions). Further, after
de novo review of the summary judgment record, including Shaw’s verified
complaint, we conclude that the grant of partial summary judgment was warranted.
See Roberson v. Hayti Police Dep’t, 241 F.3d 992, 994-95 (8th Cir. 2001) (grant of
summary judgment is reviewed de novo; record is reviewed in light most favorable
to nonmoving party; verified complaint is equivalent of affidavit for summary
judgment purposes). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
      2
       The Honorable Veronica L. Duffy, United States Magistrate Judge for the
District of South Dakota.

                                          -2-